                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

SAMUEL BERNARD DAVIS,           §
                                §
          Plaintiff,            §
                                §
v.                              §                     Civil Action No. 3:19-CV-1751-L
                                §
CITY OF DAWSON, TEXAS and       §
CHIEF OF POLICE MICHAEL CARTER, §
                                §
          Defendants.           §

                                             ORDER

       On January 24, 2020, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) were entered (Doc. 14), recommending that the court grant City of

Dawson, Texas, and Chief of Police Michael Carter’s Motion to Dismiss (“Motion to Dismiss”)

(Doc. 8), filed August 20, 2019, and dismiss without prejudice Plaintiff Samuel Bernard Davis’s

(“Plaintiff”) claims, but allow him to amend his pleadings. No objections to the Report were filed.

       Having considered the motion, pleadings, and Report, the court determines that the findings

and conclusions of the magistrate judge are correct, and accepts them as those of the court. Instead

of granting the Motion to Dismiss and dismissing without prejudice Plaintiff’s claims, the court

denies without prejudice the Motion to Dismiss (Doc. 8) and will allow Plaintiff to file an amended

complaint for purposes of curing the deficiencies noted in the Report. If Plaintiff wishes to amend

his pleadings beyond what is allowed by this order, he must first seek and obtain leave of court. Any




Order – Page 1
amended complaint must be filed by February 25, 2020. Further, failure of Plaintiff to file an

amended complaint by this deadline will result in dismissal with prejudice of all claims asserted by

him in this action under Federal Rule of Civil Procedure 12(b)(6).

       It is so ordered this 11th day of February, 2020.



                                                      ________________________________
                                                     Sam A. Lindsay
                                                     United States District Judge




Order – Page 2
